DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 was filed after the mailing date of the application on 04/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 11 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Publication 2015/0046433 A1.

With regards to Claims 1, 14 and 15, Lee discloses: An input apparatus, a method (Title and Abstract) and a non-transitory recording medium storing a program causing an information processing apparatus to function as a handwriting input unit (Paragraph [0161 – 0162]) comprising: 
a handwriting input unit (FIG 1, 110 & 120; see also FIG 8) configured to receive a handwritten input (S) using a position of a pen (Paragraph [0043]) or a user's finger (finger) in contact with a display (FIG 8, clearly shows this feature); and 
a display unit (FIG 1, 130 & FIG 8, 410) configured to display the handwritten input (S) received by the handwriting input unit (FIG 8, shows this feature) on the display as a handwritten object (S - 132) (FIGS 8 & 9, shows this feature), 
wherein the input apparatus (Title and Abstract) is configured to, in response to no occurrence of a change in the handwritten object (FIG 9, S) during a first period  (Paragraph [0129 – 0136] – after writing S), display one or more operation commands (FIG 9, 133-1 – 133-4) on the basis of the handwritten object (Paragraph [0129 – 0136]).  

With regards to Claim 2, Lee discloses: further configured to, in response to no occurrence of a change in the handwritten object during the first period (FIG 9 and Paragraph [0129 – 0136]), 
display a handwritten object rectangular area including the handwritten object (FIG 9, 132) and displays one or more operation commands candidates identified as the operation commands from the handwritten object (FIG 9, 133-1 – 133-4 and Paragraph [0129 – 0136]); 
in response to any one from among (i) no operation command candidate being selected from among the one or more operation command candidates during a second period, (ii) receiving an operation of the user to delete display of one or more operation command candidates, and (iii) an occurrence of a change in the handwritten object (FIGS 12 & 13 – “P”), 
delete display of the one or more operation command candidates (FIG 13, shows after “P” is written and operation command candidates are deleted); and 
in response to deleting from the display the one or more operation command candidates due to a condition other than any operation command candidate being selected from among the one or more operation command candidates (FIG 13 and Paragraph [0140 – 0144]), 2Docket No. 536360US Preliminary Amendment 
maintain display of the handwritten object (FIG 12 & 13 and Paragraph [0140 – 0144]).  

With regards to Claims 3 and 13, Lee discloses: further configured to display one or more character string candidates identified from the handwritten object (FIG 9 and Paragraph [0129 – 0136]); 
in response to either one from among (i) neither operation command candidate nor character string candidate being selected from among the one or more operation command candidates and the one or more character string candidates during the second period and (ii) receiving an operation of the user to delete the one or more operation command candidates and the one or more character string candidates (FIGS 12 & 13 – “P”), 
delete display of the one or more operation command candidates (FIG 13, shows after “P” is written and operation command candidates are deleted) and the one or more character string candidates (FIG 13, shows after “P” is written in addition to the S and operation command candidates are deleted); and 
in response to deleting the display of the one or more operation command candidates and the one or more character string candidates due to a condition other than any operation command candidate or any character string candidate being selected from among the one or more operation command candidates and the one or more character string candidates (FIG 13 and Paragraph [0140 – 0144]), 2Docket No. 536360US Preliminary Amendment 
maintain display of the handwritten object (FIG 12 & 13 and Paragraph [0140 – 0144]).    

With regards to Claim 4, Lee discloses: further configured to display character strings (FIGS 12 & 13, SP) including elements selected from among characters, 

With regards to Claim 11, Lee discloses: wherein the display unit is further configured to, for ultimately displaying the one or more operation command candidates (FIG 9, sows the operations command candidates), first, display one or more operation command candidates from among the one or more operation command candidates and a submenu button (FIG 13, shows submenu from operation command candidates); and 
second, display a remaining operation command candidate from among the one or more operation command candidates in response to the submenu button being operated by the user (see FIGS 9 – 13 and Paragraph [0142 – 0144]).  

With regards to Claim 12, Lee discloses: wherein one operation command candidate from among the one or more operation command candidates displayed first with the submenu button corresponds to an operation command last selected by the user (FIGS 9 – 13, shows this feature. Please also see Paragraphs [0142 – 0144]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Publication 2015/0046433 A1 in view of Seo et al., US Publication 2007/0067740 A1.

With regards to Claim 5, Lee fails to disclose: further configured to store constants that replace variables associated with the one or more operation command candidates, replace the variables associated with the one or more operation command 
Seo discloses: further configured to store (using FIG 3, 305) constants (constant tabs 1 to n) that replace variables (variable tabs 1 to n) associated with the one or more operation command candidates (Paragraph [0066 – 0067]), replace the variables associated with the one or more operation command candidates identified from the handwritten object (Lee’s invention teaches this) with constants (constant tab 1 to n), and execute an operation command from among the one or more operation command candidates for which a variable is replaced with a constant (Paragraph [0050 – 0052 and 0066 – 0067]).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have used the teachings of further configured to store constants that replace variables associated with the one or more operation command candidates, replace the variables associated with the one or more operation command candidates identified from the handwritten object with constants, and execute an operation command from among the one or more operation command candidates for which a variable is replaced with a constant in Lee’s invention as taught by Seo’s invention.
The motivation for doing this would have been in order to simply and rapidly use frequently used functions and to improve operation efficiency (Seo’s invention Paragraph [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Publication 2015/0046433 A1 in view of Seo et al., US Publication 2007/0067740 A1 in further view of Chung et al., US Publication 2010/0046020 A1.

With regards to Claim 6, Lee discloses: further comprising a user authentication unit configured to authenticate the user, wherein the input apparatus is further configured to, in response to success of authentication of the user by the user authentication unit, set, to the constant, information concerning the user, replace the variable associated with the operation command with the information concerning the user, and execute the operation command for which the variable is replaced with the information concerning the user.  
Chung discloses: further comprising a user authentication unit (FIG 1, 17) configured to authenticate the user (Paragraph [0030]), wherein the input apparatus is further configured to, in response to success of authentication of the user by the user authentication unit (Paragraph [0030]), set, to the constant, information concerning the user, replace the variable associated with the operation command with the information concerning the user (Paragraph [0030, 0052 & 0075]), and execute the operation command for which the variable is replaced with the information concerning the user (Paragraph [0030, 0052 & 0075]).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to have used the teachings of further comprising a user authentication unit configured to authenticate the user, wherein the input apparatus is further configured to, in response to success of authentication of the 
The motivation for doing this would have been in order to provide a simplified GUI menu screen for that authenticated user, thereby enhancing user convenience (Chung’s invention Paragraph [0076]).
	
Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Publication 2015/0046433 A1 in view of Jang et al., US Publication 2014/0062962 A1.

With regards to Claim 7, Lee disclose: further configured to, in response to position information of a fixed object obtained from handwriting having predetermined relationships with the handwritten object, 4Docket No. 536360US Preliminary Amendment 
identify an operation command, from among the one or more operation command candidates, concerning the fixed object that has the predetermined relationships with the handwritten object.  
Jang discloses: further configured to, in response to position information of a fixed object (FIG 4A, handwriting of circle or drawing a line under words or phrases) obtained from handwriting having predetermined relationships with the handwritten object (FIG 5 and Paragraph [0041 – 0042]), 4Docket No. 536360US Preliminary Amendment 


With regards to Claim 8, Jang discloses: further configured to, identify the operation command for editing or modifying the fixed object that has the predetermined relationships with the handwritten object (FIG 5 and Paragraph [0041 – 0042] – teaches of sharing, copying, etc., however it is old and well known that one of the commands could also be for editing or modifying the fixed object please see Garside et al., US Publication 2003/0233237 A1 Claims 17 and 18)4Docket No. 536360USPreliminary Amendment.    

With regards to Claim 9, Jang discloses: further configured to, in response to position information of a plurality of fixed objects obtained from handwriting having predetermined relationships with the single handwritten object (FIG 5 and Paragraph [0041 – 0042]), identify an operation command, from among the one or more operation command candidates, concerning the plurality of fixed objects that have the predetermined relationships with the single handwritten object (FIG 5 and Paragraph [0041 – 0042]).  

With regards to Claim 10, Jang discloses: further configured to, in response to an overlap of the fixed object obtained from handwriting with the handwritten object being of a predetermined overlapping percentage or more (FIG 5 and Paragraph [0041 
determine that the position information of the fixed object obtained from handwriting has the predetermined relationships with the handwritten object or the position information of the plurality of fixed objects obtained from handwriting has the predetermined relationships with the single handwritten object (FIG 5 and Paragraph [0041 – 0042]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625